FILE COPY




   BRIAN QUINN
    Chief Justice
                                    Court of Appeals                                     PEGGY CULP
                                                                                           CLERK

JAMES T. CAMPBELL
      Justice                         Seventh District of Texas                        MAILING ADDRESS:
                                                                                         P. O. Box 9540
MACKEY K. HANCOCK                   Potter County Courts Building                          79105-9540
      Justice
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                   Amarillo, Texas 79101-2449                          (806) 342-2650
       Justice
                                     www.7thcoa.courts.state.tx.us

                                         February 26, 2014

David L. Richards                                   Aaron Edward Bell
LAW OFFICE OF DAVID RICHARDS                        TDCJ-ID #01861465
3001 W. 5th Street, Suite 800                       Mark W. Michael Unit
Fort Worth, TX 76107                                2664 FM 2054
* DELIVERED VIA E-MAIL *                            Tennessee Colony, TX 75886

Charles M. Mallin
Assistant Criminal District Attorney
401 W. Belknap St.
Fort Worth, TX 76196
* DELIVERED VIA E-MAIL *

RE:       Case Nos. 07-13-00234-CR through 07-13-00239-CR
          Trial Court Case Nos. 1288725D through 1288728D and 1290870D, 1290871D

Style: Aaron Edward Bell v. The State of Texas

Dear Counsel and Mr. Bell:

          The Court this day issued an opinion and judgment in the captioned cases. TEX. R. APP.
P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.

                                                       Very truly yours,

                                                       Peggy Culp
                                                       PEGGY CULP, CLERK

 xc:       Honorable David Scott Wisch (DELIVERED VIA E-MAIL)
           Thomas A. Wilder (DELIVERED VIA E-MAIL)